Citation Nr: 1821805	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-22 300	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than schizophrenia and posttraumatic stress disorder (PTSD), due to military sexual trauma.

2.  Entitlement to service connection for a right leg disability.


REMAND

The Veteran served on active duty from March 1982 to July 1982 and from November 1988 to June 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a Board hearing before the undersigned in September 2015.  Most recently, in September 2017, the Board remanded this matter for further evidentiary development.

Pursuant to the September 2017 Board remand, an opinion was to be obtained which addressed whether the Veteran has a substance abuse disorder that is at least as likely as not caused or aggravated by her service-connected psychiatric disabilities, to include schizophrenia and PTSD.  In an October 2017 VA addendum, the examiner stated that because the June 2016 and March 2017 VA examination reports did not contain a diagnosis of substance abuse disorder, no opinion was necessary.  The Board reiterates that VA treatment records reflect a history of substance abuse disorder during the pendency of the appeal and an opinion must be obtained that addresses whether the Veteran has a substance abuse disorder that is at least as likely as not proximately due to, or aggravated by, her service-connected psychiatric disabilities, to include schizophrenia and PTSD.

Additionally, an opinion was to be obtained regarding whether the Veteran has a right leg disability, to include the hip, knee and ankle, that is at least as likely as not the result of disease or injury in service.  However, upon review, the Board again finds the October 2017 VA examination to be inadequate as the examiner did not account for the Veteran's credible statements that her right knee pain has continued since service, and rather, relied on a lack of contemporaneous medical records showing that a continuous right knee problem had existed since military service.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); The Board reiterates that the Veteran is competent to report a continuity of right knee pain since service.

Furthermore, the examiner did not provide an etiology opinion regarding the Veteran's diagnosis of early degenerative arthritis of the right hip.  Moreover, the Veteran has since submitted a March 2018 private treatment record confirming diagnosis of and treatment for right hip trochanteric bursitis.

In light of the deficiencies above, the Board finds that these matters must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to obtain a supplemental opinion from the October 2017 VA examiner.  If the October 2017 VA examiner is unavailable, the opinion may be obtained from another examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.

The examiner must address whether the Veteran has a substance abuse disorder that is at least as likely as not caused or aggravated by, her service-connected psychiatric disabilities, to include schizophrenia and PTSD.

In providing the requested opinion, the examiner must address the numerous VA treatment records evidencing the Veteran's reports and history of substance abuse, as well as her seeking to obtain substance abuse treatment.  See e.g. January 2017 VA mental health clinic consult note.  The examiner must provide the requested opinion on the etiology of the Veteran's substance abuse if she had a substance abuse disorder at any time during the course of the appeal, even if such disorder is currently resolved.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the diagnosed substance abuse disorder prior to aggravation by the service-connected psychiatric disability.

2. Arrange to obtain a supplemental opinion from the October 2017 VA examiner.  If the October 2017 VA examiner is unavailable, the opinion may be obtained from another examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.

The examiner must address whether the Veteran has a right leg disability, to include of the hip, knee and ankle, that is at least as likely as not (a degree of probability of 50 percent or more) the result of disease or injury in service, to include the Veteran's in-service right leg injury.

In providing the requested opinion, the examiner must specifically address the Veteran's contentions and her lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, to include her competent report of a continuity of right knee pain since service.  The examiner cannot dismiss this report of symptoms solely because of lack of contemporaneous treatment records.  If the examiner rejects the Veteran's report of symptoms of right knee pain since service, he or she must provide a reason for doing so.

3. Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

